Justice Howe,


concurring.

In this case there was a sale of lands, movables and slaves for the price of $18,000, and it is admitted that the estimated value of the lands and movables was one-half this sum. Six thousand dollars were paid in cash, and for the balance four notes were given of $3000 each. Three of these notes were paid. As obligations, they have been extinguished. There is no longer any legal question as to them. The remaining note of $3000 is now before us. It has never been paid or otherwise extinguished, and we are now called upon to enforce it. To the extent of one-half, its consideration is valid, and to that extent the holder is entitled to judgment. As to the other half, the jurisprudence of the State, as settled by‘repeated decisions, has declared that it can not be enforced. For these reasons I concur in the decree just pronounced, believing that it in no way enforces a contract for the sale of persons.